Citation Nr: 0006684	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date for an award of a spousal 
allowance prior to December 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In January 2000, the veteran testified before the undersigned 
at the RO.


FINDINGS OF FACT

1.  The veteran divorced his first wife in September 1992.  

2.  The veteran's claim of entitlement to an award of a 
spousal allowance for his second wife, whom he married in 
October 1993, was not received prior to November 5, 1997.

3.  The first day of the month following the date the written 
claim for a spousal allowance was received is December 1, 
1997.


CONCLUSION OF LAW

An effective date prior to December 1, 1997, for an award of 
a spousal allowance is not warranted.  38 U.S.C.A. §§ 5107, 
5110, 5305, 7105 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

Background

VA awarded the veteran additional compensation benefits in 
the early 1980s for his wife and two children, as a result of 
his service-connected disabilities.

The RO notified the veteran in a May 1982 letter that he must 
contact VA immediately if the number or status of his 
dependents changed.  

In April 1990, the RO notified the veteran that his 
disability compensation award had been amended, and that 
included in the award were benefits for his spouse.  
Furthermore, the RO reminded the veteran that he must notify 
VA immediately if there was any change in the number or 
status of his dependents, and failure to promptly notify VA 
of a dependency change would result in an overpayment.

In an August 1991 letter to the veteran, the RO repeated the 
notice that his benefits included spousal benefits and that 
he was responsible for notifying VA if the status of his 
dependents changed.

In March 1992, the RO notified the veteran that it proposed 
to reduce his payments because his daughter was no longer 
attending school.  Several days later, the veteran submitted 
a VA Form 21-4138 to the RO.  He acknowledged and agreed with 
the RO's action.  He pointed out that he originally notified 
the RO that his daughter was no longer attending school.

In April 1992, the RO notified the veteran that it had 
amended the veteran's disability compensation award.  Again, 
the RO reminded the veteran that he must notify VA of any 
changes in the status of his dependents.  

In August 1992, the veteran provided information to the RO 
with respect to the educational status of his children.

In September 1992, according to a divorce decree (received by 
the RO in December 1997), the veteran divorced his first 
wife.

In October 1992, the RO informed the veteran that it had 
amended his disability compensation award, and that included 
in the award were additional benefits for his spouse and 
children.  The RO reminded him that he must notify VA 
immediately if there was any change in the number or status 
of his dependents, and that failure to do so would result in 
an overpayment in his account.  The RO sent this letter, and 
subsequent correspondence, to the veteran at an address that 
was different from previous letters. 

In November 1992, in response to a request for additional 
information from the RO, the veteran submitted a VA Form 21-
674b with respect to the educational status of his son.  
Several days later he submitted a VA Form 21-4138 with 
respect to the educational status of his daughter.  

In December 1992, the RO informed the veteran that his 
disability compensation award had been amended, to include 
additional benefits for his spouse.  The RO reminded him that 
he must notify VA immediately if there was any change in the 
number or status of his dependents, and that failure to do so 
would result in an overpayment in his account.

In April 1993, the veteran provided additional information 
with respect to the educational status of his son.  He did so 
again in April 1994.

On November 5, 1997, the RO received a VA Form 21-0538 Status 
of Dependents Questionnaire from the veteran.  He indicated 
on the form that he was married to a woman with a different 
first name and Social Security number.

In January 1998, the RO removed the veteran's first wife from 
his award effective October 1, 1992, the first month after 
they were divorced.  It then added his second wife and her 
two children to his award effective January 1, 1998 because 
he did not report his marriage to her within a year of the 
event.  

The veteran indicated in a statement received by the RO in 
February 1998 that he had notified the RO of his second 
marriage years ago and that he did not understand why there 
was a misunderstanding.  He submitted additional evidence, 
which included the marriage license of the marriage with his 
second wife dated October 1993.  

In a March 1998 statement, the veteran contended that he had 
timely notified the RO of his divorce to his first wife in 
September 1992 and his marriage to his second wife in October 
1993.  He asserted that someone at the RO may have lost the 
written statements that he provided between September 1992 
and October 1993.

According to an April 1998 RO conference report, the veteran 
was confident that he notified VA of his second marriage on 
more than one occasion, first by telephone and then in 
writing.  He recalled receiving dependent questionnaires in 
recent years on which he reported his marriage to his second 
wife.  He contended that he was almost certain, but admitted 
that there was some room for doubt, that he notified VA about 
his divorce in September 1992.  He felt that it was not fair 
to charge him an overpayment for the time that he was legally 
married.  As a result, the RO decision review officer changed 
the effective date for the spousal benefits for his second 
wife to December 1, 1997, the first month after he notified 
the RO of his second marriage in November 1997.

According to the May 1998 statement of the case, the RO 
searched the files in the cabinet where the veteran's file 
was stored for any documentation that may have fallen out of 
his file, but found nothing.  The RO confirmed that the VA 
Form 3025 File Charge Card was correct and it accounted for 
each piece of mail in the veteran's claims folder.  The RO 
found nothing referencing the veteran's second marriage prior 
to November 1997.

The veteran essentially alleged in his May 1998 VA Form 9 
that RO personnel misunderstood him on the telephone when he 
called about his divorce and second marriage in September 
1992 and October 1993.  Furthermore, he maintained that RO 
personnel had lost the written statements that he submitted 
with respect to his divorce and second marriage.

In January 2000, the veteran appeared before the undersigned 
with respect to his claim.  He testified that he reported his 
divorce to his first wife by telephone around September 1992.  
He recalled that when he married his second wife in October 
1993 he telephoned the RO to report it.  He did not recall 
filling out any forms in this regard until October 1997.  He 
asserted that his paperwork could have been lost in the mail.  
He also intimated that when he telephoned the RO in September 
1992 RO about his divorce, he also provided a new address.  
According to the record, the RO began sending his mail to a 
different address in October 1992.  He concluded that he 
contacted VA within a few days after getting married in 
October 1993.  He essentially conceded that he could not 
remember contacting VA about his divorce, however, he did 
remember sending a photocopy of the marriage license to his 
second wife.  He did not know that VA was unaware of his 
second marriage until recently.  With respect to mailing his 
marriage certificate, he testified that he did not send it by 
certified mail and, therefore, he had no record of it.  He 
recalled sending a copy of his marriage certificate to his 
insurance company, his employer and VA.     

Analysis

The statute governing veterans' benefits provides that "[a] 
specific claim in the form prescribed by [VA] ... must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by the [VA]."  
38 U.S.C.A. § 5101(a) (West Supp. 1999).  Furthermore, 
"unless specifically provided otherwise in this chapter, the 
effective date of an award ...shall not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991).  

Specifically, additional disability compensation benefits in 
the form of a dependency allowance for a spouse will be paid 
from the date of the veteran's marriage if the evidence of 
that event is received within one year of the event; 
otherwise, it shall be paid from the date notice is received 
of the spouse's existence.  See 38 U.S.C.A. § 5110(n) (West 
1991); 38 C.F.R. § 3.401(b) (1999).

In the definition section of the regulations VA has defined 
"claim" and "application" (which the statute does not define) 
as follows:

"Claim" - "Application" means a formal or 
informal communication in writing 
requesting a determination of entitlement 
or evidencing a belief in entitlement to 
a benefit.

38 C.F.R. § 3.1(p) (1999).  VA has adopted a form providing 
specified information that must be filed as a formal claim to 
obtain benefits.  The regulations also state the following 
with respect to informal claims:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
[VA], from a claimant, his or her duly 
authorized representative, a Member of 
Congress, or some person acting as next 
friend of a claimant who is not sui juris 
may be considered an informal claim.  
Such informal claim must identify the 
benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not 
been filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of the 
informal claim.

38 C.F.R. § 3.155(a) (1999).

These statutory and regulatory provisions establish the 
requirements and procedures for seeking veterans' benefits.  
To be considered a "claim" or "application" for benefits, the 
claim, whether "formal" or "informal," must be "in writing."  
38 C.F.R. § 3.1(p).  The applicant must eventually file a 
form providing specified information that VA has adopted, 
which constitutes the formal claim.  In addition, however, 
"any communication or action, indicating an intent to apply 
for ...[veterans] benefits...may be considered an informal 
claim," for which "an application form will be forwarded to 
the claimant for execution."  38 C.F.R. § 3.155(a).

Regardless of VA regulations concerning effective dates of 
awards, payments of monetary benefits based on original, 
reopened, or increased awards of compensation may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5305; 38 C.F.R. § 3.31.

Applying the law to the facts in this case, the Board finds 
that an effective date prior to December 1, 1997, is not 
warranted.  The law is clear with respect to claims for 
increased dependency compensation.  The effective date shall 
be the date of the event if proof is received within one 
year, or when proof is first received whichever is later.  38 
U.S.C.A. § 5110(n) (West 1991).  Here, the veteran signed the 
VA Form 21-0538 on October 27, 1997, but the RO did not 
receive it prior to November 5, 1997.  Therefore, under 38 
U.S.C.A. § 5305, the earliest date monetary benefits are 
payable is December 1, 1997.  

In reaching this decision the Board notes that the record 
fails to support the veteran's contention that he filed a 
claim for spousal benefits when he married his second wife in 
October 1993.  Rather, the record contains no written 
documents, to include a copy of his marriage certificate, 
prior to November 1997.  The record clearly shows that the RO 
repeatedly notified him since the original grant of spousal 
benefits for his first wife in 1982 that it was imperative 
that he notify VA of any changes in the status of his 
dependents, and if he failed to do so, he would have to 
reimburse any overpayment.  

Moreover, the evidence shows that the veteran knew or that he 
should have known of the importance of informing the RO of 
the status of his dependents.  For example, he continued to 
inform the RO in writing about the status of his children's 
educational status from 1992 and 1995.  Nevertheless, there 
is no documentation regarding his divorce in September 1992 
or his remarriage in October 1993.  

Furthermore, he essentially conceded in his testimony before 
the undersigned that he did not notify VA in writing about 
his divorce in September 1992.  Notwithstanding that the 
issue of whether or not he timely notified VA of the divorce 
to his first wife in September 1992 is not on appeal, the 
Board finds it probative because the RO wrote two letters to 
him to his address then of record (one in October and the 
other in December 1992) notifying him that VA was still 
paying him for spousal benefits after the divorce.  In other 
words, the veteran was on notice that he was still receiving 
spousal benefits after he divorced his first wife.  Yet, 
while he wrote the RO about the educational status of his 
children several times between August 1992 and April 1993, 
there is no indication in the record that he ever contacted 
the RO about the divorce.  Alas, this reflects poorly on his 
recollection of events.

The veteran contends that he telephoned the RO around the 
time he married his second wife in October 1993 and told the 
VA representative on the phone about the change in his 
marital status.  He essentially maintains that this was a 
valid informal claim for spousal benefits, and that October 
1993 (the date of his second marriage) should be the 
effective date for compensation payments.  The regulations, 
however, define "claim," informal as well as formal, as a 
"communication in writing."  38 C.F.R. § 3.1(p).  When 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  In other 
words, the various provisions of 38 C.F.R. § 3.155(a) dealing 
with informal claims necessarily relate to written claims, 
and not with oral informal claims.  Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Therefore, given that the 
record fails to show that the veteran filed a written formal 
or informal claim when he married his second wife within a 
year of his second marriage in October 1993, his claim for an 
earlier effective date must be denied.

With respect to written notification, the veteran testified 
that he mailed notice of his second marriage to the RO 
sometime around October 1993.  He asserts, given that his 
notice letter and copy of the certificate of his second 
marriage are not part of the record, someone either with the 
United States Postal Service (USPS) or VA must have "lost 
them."  However, "[t]he presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Gold v. Brown, 
7 Vet. App. 315 (1995).  

In this regard, the Board finds that the veteran has not 
provided clear evidence to the contrary that VA or USPS lost 
the notification letter that he reportedly mailed to the RO 
in October 1993.  For example, the veteran testified that he 
sent the notice by regular mail.  But he has no written 
record to corroborate that he mailed it.  Furthermore, he 
attested that in October 1993 he did not make copies or keep 
a record of the documents that he reportedly sent to the RO.  
Hence, the Board finds that the foregoing evidence is 
insufficient to rebut the presumption of regularity.  

Therefore, in the absence of "clear evidence to the 
contrary," the Board must presume that the veteran did not 
mail notice of his second marriage to the RO in October 1993, 
because if he had, it would have been delivered by the USPS, 
and associated with the claims file by VA.  Instead, the 
record is negative with respect to any correspondence from 
the veteran regarding his second marriage until he submitted 
the VA Form 21-0538, which was received in November 1997.

He cites as further evidence to support his claim that he 
continued to correspond with the RO about the educational 
status of his son between October 1993 and November 1997, and 
that he elected not to claim his two step-children by his 
second marriage as dependents.  Unfortunately, these 
contentions are not relevant to the issue at hand because 
they do not show that he filed a claim for spousal benefits 
within a year of October 1993, when he married his second 
wife.  

In the alternative, even if there is no record that he 
contacted VA, the veteran contends essentially that he is 
entitled to spousal benefits since October 1993 because he 
was legally married to his second wife, and he had no reason 
to hide this information from VA.  As noted above, however, 
the governing law requires that a claim for benefits must be 
in writing.  Given that there is no written evidence in the 
file that the veteran notified VA within a year of his 
October 1993 marriage, the Board finds that additional 
disability compensation benefits in the form of a dependency 
allowance for his second spouse cannot be paid prior to the 
date notice was received of the second spouse's existence.  
See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  

Given that VA received written notice of the spouse's 
existence no earlier than November 5, 1997, the veteran is 
entitled to an effective date of December 1, 1997.  38 
U.S.C.A. §§ 5110, 5305; 38 C.F.R. § 3.31.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An effective date prior to December 1, 1997, for a monetary 
award of a spousal allowance is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

